Title: To John Adams from William Gordon, 5 June 1777
From: Gordon, William
To: Adams, John


     
      My Dear Sir
      Jamaica Plain June 5. 1777
     
     Your favour of April the 8th tho’ frankt was not received till the 22d of May. Tis mortifying to think that such a horrid corruption hath spread itself so rapidly thro’ the American States; and that in the first year of our existence we should have adopted so many of the Old England vices. People had a better opinion of themselves than was meet: but the time of temptation hath laid open their nakedness, and God hath left them that they might see what was in their hearts. The evil I doubt not will however work out a remedy that will cure or at least correct it. What has contributed greatly to it has been the plenty of money: and can we contrive to make that scarcer, we shall mend. Hope to see by and by none but continental money, and to hear that the several states have called in all their own currency upon loan. The paying interest for it, by raising the value of the money, will be a saving to the individuals of the community, notwithstanding it may occasion a heavy tax.
     The frigates have been sailed about a fortnight. Maritime affairs have been most horridly managed. We have beaten G B in dilatoriness and blunders. Where the fault hath lain, I know not: but the credit of the Continent and Congress requires amendment. A twenty gun privateer had only her keel laid, and many of her timbers growing when the frigates came round, but she was launched made a cruizing voyage took four prizes, cleared herself, came in and went out the second time with the frigates when they first pushed off. Publish it not in Britain; tell it not in the streets of Westminster. I learn you are about establishing a marine board at Boston, I shall not say for the Lords, but for the Continents sake and the honour of Independency, do not let private interest influence that so individuals may be provided for; let the marine board consist of persons that understand maritime affairs. Preserve the dignity of the Massachusetts as far as possible, by being more than narrow patriots, by promoting the universal good of mankind.
     I am happy in finding that I had planned beginning the history as early as you proposed, and that I shall have your countenance, tho’ you discourage me as to any considerable assistance.
     My correspondent meant not to flatter, tho’ he has a strong way of expressing his affection and judgment.
     Till I read your letter did not know that any Committee had been sent to the Jerseys, and am not yet certain of it. There has been a strange torpor among us—an unaccountable want of spirit somewhere, and I have suspected that we have some in the General Court who instead of throwing off all thought of renouncing our independency have been acting upon the proviso, possibly we may be obliged to do it. When we shall begin to confiscate I know not; but I am out of humour when I recollect that Loring has used our prisoners in the manner he has done, and that his estate is not confiscated.
     Provisions are dear with us, and grow dearer: but what tends to make them dear at present in some measure, will reduce the price by and by. The farmers are raising large quantities of calves and lambs, so that I make myself very easy, and tho’ obliged to live upon a stated salary, doubt not but that by contriving prudently, I shall live honestly without running in debt. I can dispose of my library, if the worst comes to the worst; and if we secure our riches upon a good broad bottom that will support the superstructure till the foundations of the earth are destroyed I shall not grudge the sacrifice. Pray my respects to friends. When you have leisure and can unbend, you will oblige me much by writing to me. Adieu. Your sincere friend & humble servant
     
      William Gordon
     
    